Citation Nr: 1105802	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  03-02 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for a groin disability.

5.  Entitlement to service connection for residuals of pneumonia, 
also characterized as chronic obstructive pulmonary disease 
(COPD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 
1964.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  In September 2008, the Veteran appeared and 
testified at a videoconference hearing at the Los Angeles RO.  
The transcript is of record.  In November 2008, the Veteran's 
appeal was remanded for further development.  The actions were 
taken, and the claim is returned to the Board for adjudication.  

Issues of service connection for posttraumatic stress 
disorder, multiple joint problems (other than those listed 
above), and heart problems have been raised by the record, 
but they have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  They are referred to the AOJ 
for any appropriate action.  


FINDINGS OF FACT

1.  The Veteran's claimed tinnitus is not attributable to 
service.

2.  The Veteran is shown to have bilateral knee tricompartmental 
osteoarthritis with bilateral medial meniscus tears attributable 
to his period of active service.

3.  The Veteran is shown to have bilateral pes planus and 
osteoarthritis of the left talonavicular joint attributable to 
his period of active service.

4.  The Veteran's claimed groin disability is not attributable to 
service.  

5.  The Veteran is not shown to have any pneumonia residuals 
attributable to treatment for pneumonia in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for bilateral knee 
tricompartmental osteoarthritis with bilateral medial meniscus 
tears have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

3.  The criteria for service connection for bilateral pes planus 
and osteoarthritis of the left talonavicular joint have been met.  
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

4.  The criteria for service connection for a groin disability 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

5.  The criteria for service connection for residuals of 
pneumonia are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA), which was enacted 
after the Veteran filed his claim, must be examined.  The VCAA 
provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in April 2001, June 2003, July 2006, January 
2007, and December 2008, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for service connection, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the Veteran to submit 
any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the July 2006 notice.  As such, the Board 
finds that VA met its duty to notify the Veteran of his rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA had 
not been enacted at the time the Veteran filed his claim in 
November 1999, and consequently adequate VCAA notice pursuant to 
Pelegrini had not been provided to the Veteran.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the appealed 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this appeal 
is based.  Because proper notices were provided in June 2003, 
July 2006, January 2007, and a Supplemental Statement of the Case 
was issued subsequent to that notice in August 2010, the Board 
finds that notice is pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations, obtaining medical opinions as to the cause 
of his disabilities, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board.  In 
September 2008, the Veteran appeared for a videoconference 
hearing at the Los Angeles RO.  

Pursuant to the Board's November 2008 remand, additional searches 
were performed to obtain all outstanding treatment records 
previously identified by the Veteran.  These records were 
unavailable.  As such, it appears that all known and available 
records relevant to the issue here on appeal have been obtained 
and are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

Service connection 

The Veteran essentially contends he has tinnitus, bilateral knee 
disability, bilateral foot disability, groin disability, and 
residuals of pneumonia attributed to his period of active duty.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 
3.309(a) and, as such, service connection may be granted if the 
evidence shows that the disease manifest to a degree of ten 
percent or more within one year from the date of separation from 
service.  38 C.F.R. § 3.307.  

It appears that some of the Veteran's service treatment records 
are missing despite multiple attempts to retrieve them.  The 
Board notes at this juncture that it has a heightened duty to 
provide its reasons and bases in rendering a decision when a 
veteran's service treatment records have been lost or destroyed.  
See Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) ("In 
cases where . . . the appellant's [STRs] have been lost or 
destroyed, the Board's obligation to provide well-reasoned 
findings and conclusions, to evaluate and discuss all of the 
evidence that may be favorable to the appellant, and to provide 
an adequate statement of the reasons or bases for its rejection 
of such evidence is . . . heightened"); Cromer v. Nicholson, 
19 Vet. App. 215, 217 (2005) (noting that "when [STRs] are 
presumed destroyed, 'the BVA's obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.' This rule has become well entrenched 
in the Court's caselaw") (quoting O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).

Also, it is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Tinnitus

The Veteran basically contends that his tinnitus had its onset in 
service, and he has had ringing in the ears since service.  He 
indicated that he believed his riding and jumping in C-119 cargo 
planes caused his claimed tinnitus

The available service treatment records (STRs) reflect no 
treatment for any hearing loss complaints or complaints related 
to ringing of the ears.  Additionally, his September 1964 
discharge medical report is devoid of any findings of tinnitus 
upon discharge from service.  The Veteran has not sought post-
service treatment for his tinnitus, and expressed that in a June 
2001 statement to VA.  

Upon initial treatment at a VA facility in 2004, the Veteran did 
not report any ringing in the ears.  It appears that the 
Veteran's first report of tinnitus in a medical record was in 
September 2005.  In that statement a physician's assistant from a 
VA medical center filled out a prewritten form titled "DOCTOR'S 
STATEMENT."  It was noted that the Veteran was a parachutist 
with 51 jumps and frostbite "from the knees down (damaged 
nerves)."  The physician's assistant circled bad knees, ringing 
in ears, enlarged veins, and bad feet/arches and checked a 
statement that "YES it could be a delayed reaction."

In April 2007, the Veteran underwent a VA audiological 
examination, and he was diagnosed as having tinnitus.  The 
examiner, however, could not provide an opinion as to whether it 
was related to service without resort to speculation.  His 
inability to opine was because there was no evidence of when the 
Veteran's tinnitus first began either from the Veteran or upon 
review of his STRs, and his hearing sensitivity was essentially 
within normal limits.  

During the Veteran's September 2008 hearing, he indicated that he 
first underwent treatment for tinnitus in 1995 at VA facilities 
in West Los Angeles.  Then the Veteran clarified that he had not 
had treatment for his tinnitus since discharge from service.  

Pursuant to the Board's remand, the Veteran underwent another VA 
audiological examination in March 2009.  The Veteran reported the 
onset of his tinnitus in service, and it was reported as 
occurring once weekly for a "few minutes" at a time.  The 
examiner stated that the Veteran's complaint of tinnitus was less 
likely than not related to service.  In reaching this conclusion, 
the examiner indicated that the Veteran had bilateral hearing 
within normal limits, and thus his tinnitus could not be due to 
the claimed noise exposure in service.  There are no competent 
medical opinions to the contrary.  

Upon careful review of the evidence of record, the Board finds 
that the Veteran is certainly competent to report that he has had 
ringing in the ears since service, but finds his statement not 
credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  The Board is responsible for assessing the 
credibility of witnesses and, based on its observations of the 
Veteran's testimony and the substance of this testimony, 
considered with the other evidence of record, the Board finds 
that the Veteran on this point is not credible.  Caluza v. Brown, 
7 Vet. App. at 511.  Induction and separation medical 
examinations show no treatment for anything related to his ears 
or hearing.  Further, the evidence of record does not show that 
the Veteran was treated for tinnitus for many years following 
service, and it has never been attributed to acoustic trauma by 
anyone other than the Veteran.  In fact, the only competent 
clinical opinion of record reflects that the Veteran has no 
hearing loss due to acoustic trauma, and as such, his claimed 
tinnitus is less likely than not related to noise exposure in 
service.  Finally, the Veteran contends that he was treating for 
tinnitus in 1995, but then retracted that statement.  Even 
assuming this is true, this is nearly 31 years following 
separation from service.  Nonetheless, and most importantly, the 
Board finds that the Veteran's contention that he has had ringing 
in his ears since service is not credible.  

The Veteran's overall veracity is questionable at best.  When 
seen for treatment of his lower extremities in August 2005, he 
reported that he had had frostbite during his service in Vietnam.  
The Veteran's DD Form 214 verifies that he did not have any 
foreign service; thus, his report of frostbite in Vietnam was a 
fabrication.  

Similarly, the statement from the September 2005 statement from 
the VA physician's assistant relied in part on the Veteran's 
reported history of frostbite as well.  This statement is not 
probative, in part, because of the false history on which it 
relied, but also because it merely stated that the Veteran's 
ringing in his ears could be a delayed reaction.  There is no 
attribution to service.  

Thus, STRs kept during the course of the Veteran's time spent in 
service, as well as the March 2009 VA examination report, are 
more probative than the Veteran's competent statements that has 
had ringing in the ears since service.  Additionally, there is 
absolutely no clinical evidence showing any relationship between 
the Veteran's current problems associated with his claimed 
tinnitus and service.  Absent credible evidence of continuous 
symptomatology or attribution to service, service connection is 
denied.  

Bilateral knees and bilateral feet

The Veteran essentially contends that he has a bilateral knee and 
bilateral foot disability either from frostbite or parachute 
jumps during service.  He indicated that during his time with the 
101st Airborne, he had over 50 jumps out of a plane. 

The Veteran's available STRs, including his discharge medical 
examination, are devoid of any complaints or findings related to 
a bilateral knee or bilateral foot disability.  In a June 2001 
statement, the Veteran denied seeking treatment for a bilateral 
knee and bilateral foot disability since service.  His DD Form 
214 reflects completion of Airborne School and receipt of a 
Parachutist Badge.  

In March 2004, the Veteran first sought treatment related to his 
joint pain and knee arthralgia.  The following month he was noted 
to have right knee joint osteoarthritis, but had complained of 
problems in both knees.  Following an October 2004 VA MRI, the 
Veteran was noted to have a tear in the posterior horn of the 
medical meniscus and anterior horn of the lateral meniscus on the 
right.  He was also diagnosed as having osteoarthritis of the 
bilateral knees.  

In August 2005, the Veteran complained of bilateral numbness of 
the lower extremities.  The VA intern indicated that this was 
consistent with peripheral neuropathy.  The record further 
documented the Veteran's assertion that he was exposed to 
frostbite during his "stint" in Vietnam.  The Board notes that 
the Veteran was never stationed in the Republic of Vietnam during 
service.  Later that same month, a VA treatment record shows the 
Veteran's report of being a parachutist in service and that it 
may be the cause of his musculoskeletal complaints.  

In September 2005, the Veteran was noted to have bilateral pes 
planus, and in October 2005, he was diagnosed as having bilateral 
mild tricompartmental osteoarthritis of the knees.  

Pursuant to the Board's remand, the Veteran underwent a VA 
examination of the joints in March 2009.  Following physical 
examination and review of the claims file, the Veteran was 
diagnosed as having bilateral knee tricompartmental 
osteoarthritis with bilateral medial meniscus tears.  The 
examiner opined that the Veteran's bilateral knee disability was 
at least as likely as not due to his military service based upon 
the Veteran's history of multiple parachute jumps.  The examiner 
found, however, no evidence of frostbite residuals as contended 
by the Veteran.  

During that same examination, the Veteran was diagnosed as having 
bilateral hammertoes, minimal bilateral bunions, bilateral pes 
planus, and osteoarthritis of the left talonavicular joint.  The 
examiner opined that the Veteran's bilateral pes planus and 
osteoarthritis of the talonavicular joint were at least as likely 
as not related to the Veteran's military service.  In reaching 
this opinion, the examiner pointed to the Veteran's in-service 
parachute jumps as the cause.  The examiner opined, however, that 
there was no clinical evidence to support a finding that the 
Veteran's bunions and hammer toes were related to service, nor 
did he find any evidence of frostbite residuals causing such 
disabilities.  

In August 2010, the AMC requested clarification of the opinions 
stated in the March 2009 VA examination report.  Although the 
August 2010 clarification report states that the clarification is 
not provided by the original VA examiner, it appears to be in 
error, as the same physician authored both the March 2009 
examination report, and the August 2010 clarification.  The 
examiner reiterated that he reviewed both volumes in the 
Veteran's claims file prior to reaching these conclusions.  He 
stated that due to landing forces on the knees and feet of 
paratroopers (absorbing landing forces estimated between 6 and 13 
times the body weight of the individual paratrooper), the 
resultant bilateral knee arthritis and meniscal tears, as well as 
his bilateral pes planus and degenerative joint disease of the 
left talonavicular joint are at least as likely as not 
attributable to the jumps.  The examiner clarified that the 
parachute jumps caused these disabilities, and there was no 
finding of any cold injuries in service.  

Given the evidence as outlined above, the Board finds the only 
competent clinical opinion of record find the Veteran's bilateral 
knee and bilateral foot disabilities are at least as likely as 
not related to service.  Although the Veteran's STRs appear to be 
incomplete, the Veteran's DD Form 214 reflects that he completed 
Airborne School, was awarded a Parachutist Badge, and had 50 + 
jumps during service.  The March 2009 VA examination findings, as 
well as the August 2010 clarification report, both note that the 
Veteran's bilateral knee and foot disabilities are consistent 
with the parachute jumps the Veteran had in service.  Although 
the Veteran was first treated for bilateral foot and bilateral 
knee complaints many years following service, the Board finds the 
positive and negative evidence to be in relative equipoise 
regarding these disabilities.  As such, the Board finds all 
reasonable doubt in the Veteran's favor and awards service 
connection for bilateral knee tricompartmental osteoarthritis 
with bilateral medial meniscus tears, and bilateral pes planus 
and osteoarthritis of the talonavicular joint.

Groin

The Veteran contends that he has a disability associated with his 
groin, and has identified it as a problem associated with veins 
in the groin area.

The Veteran's available STRs, including his discharge physical 
examination, are devoid of any finding of a groin problem or 
hernia.  In his June 2001 statement, he indicated that he had not 
sought treatment for a groin problem since service.  

Upon initial treatment at a VA facility in 2004, the Veteran did 
not report any complaints associated with his groin area.  

During his July 2006 hearing before a former Veterans Law Judge 
at the Board, the Veteran indicated that he had the onset of a 
bulge in the groin around the mid-1980s.  He stated that he 
believed it came on gradually.  

During the Veteran's September 2008 hearing, he testified that he 
believed he has some sort of groin problem.  He indicated that he 
knew it was not an inguinal hernia, but no diagnosis was made.  
He testified that he sometimes wore a jock strap to support his 
groin bulge.  The Veteran stated that he believed it was an 
extension of a varicose vein.  

In March 2009, the Veteran underwent a VA examination to 
determine whether he had any current disability of the groin 
attributed to his period of active duty.  The examiner found a 6 
x 3 cm soft tissue mass in the left groin area that was slightly 
tender to deep palpation.  There was no evidence of herniation or 
any muscular or tendon disorder/dysfunction related to the mass.  
It did not affect any joint motion-including motion in the hip 
joint.  The diagnosis was a soft tissue mass, likely fatty 
tissue.  Following physical examination and review of the claims 
file, the examiner opined that this mass could not possibly 
related to the Veteran's military career ending in 1964 as there 
was no mention of any groin condition at discharge, nor any other 
evidence linking the two.  

Given the evidence as outlined above, the Board finds that there 
is no current diagnosis of groin disability.  The Veteran has 
merely been found to have a pocket of fatty tissue in his left 
groin area.  The examiner found no impact on joint motion, a 
herniation, or tendon disorder related to his fatty mass.  
Therefore, because there is no evidence of a groin disability 
related to the Veteran's service, service connection must be 
denied. 

The Board recognizes the Veteran assertions that he has a left 
groin disability and it is actually an extension of a varicose 
vein.  The Veteran is competent, as a layman, to report that as 
to which he has personal knowledge-such as his pain in the groin 
area.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is 
not, however, competent to offer his medical opinion as to a 
particular diagnosis, cause, or etiology of the fatty tissue mass 
in the groin, as there is no evidence of record that the Veteran 
has specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opinion on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the Veteran is found to be incompetent to discuss the cause or 
etiology of his groin problems, the Board need not discuss the 
issues of credibility or weight with respect to these statements.  

Finally, the Board appreciates the Veteran's assertions that his 
groin bulge is an extension of his varicose veins, but notes that 
service connection for varicose veins was denied in the November 
2008 Board decision.  As such, service connection for a groin 
bulge secondary to varicose veins cannot be granted on a 
secondary basis.  

Pneumonia residuals

The Veteran contends that the night sweats he experienced in 
service were caused by pneumonia, and he has residuals of this 
pneumonia treatment.  

The Veteran's available STRs, including his discharge physical 
report, are devoid of any finding of a lung disability or any 
residuals of pneumonia.  The Veteran's own report of medical 
history, dated in September 1964, notes a history of mumps, night 
sweats, and chronic or frequent colds.  In a June 2001 statement, 
the Veteran indicated that he has not undergone any treatment 
since service for any pneumonia residuals.  He has testified, 
however, that he first had pneumonia during basic training in 
1962.

Upon initial treatment at a VA facility in 2004, the Veteran did 
not report any lung problems or residuals related to his 
pneumonia he claimed he was treated for in service.  During a 
July 2006 hearing before a former Veterans Law Judge at the 
Board, the Veteran indicated that he believed he did not have a 
lung condition.  He testified that he only claimed residuals of 
pneumonia, because he was told to list what he was treated for in 
service on his application.  

During the Veteran's September 2008 hearing, he testified to 
having difficulty with inhalation, and then experienced a sharp 
pain in his chest.  He denied undergoing any treatment for a lung 
condition, and indicated that he had never even undergone a chest 
x-ray.  

In March 2009, the Veteran underwent a VA examination to 
determine whether he had any residuals of pneumonia, and if so, 
whether they were related to the Veteran's service.  The Veteran 
was diagnosed as having COPD due to cigarette smoking.  Following 
physical examination and review of the claims file, the examiner 
opined that the Veteran's COPD is inconsistent with the Veteran's 
history of pneumonia, and it is less likely than not related to 
his service.  The examiner reached this opinion because pneumonia 
residuals would likely cause scarring of the lungs leading to 
restrictive lung disease, and the Veteran has an obstructive lung 
disease, COPD.  Chest x-ray revealed clear lungs, and there was 
no indication of scarring.  Additionally, the examiner's 
rationale in providing a negative nexus as including the complete 
lack of a finding of a lung condition related to pneumonia noted 
on his discharge medical examination report.  

Upon review of the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for pneumonia 
residuals.  Indeed, the Veteran is currently diagnosed as having 
a lung disability-COPD.  There are, however, no clinical records 
indicating that the Veteran's COPD is in any way a residual of 
the claimed pneumonia in service.  The Board appreciates the 
Veteran's assertions that he has residuals of his pneumonia, but 
notes again in this instance that the Veteran is competent, as a 
layman, to report that as to which he has personal knowledge-
such as his in-service treatment for pneumonia.  See Layno v. 
Brown, 6 Vet. App. at 470.  He is not, however, competent to 
offer his medical opinion as to whether he has any residuals of 
his pneumonia and whether his current COPD is related to the 
pneumonia he had in service.  See Routen v. Brown, 10 Vet. App. 
at 186.  As such, the Board finds the Veteran incompetent with 
respect to whether he has any residuals of the claimed in-service 
treatment for pneumonia, it need not address the credibility or 
weight of the Veteran's statements.  

Additionally, the Board notes that the only competent clinical 
opinion of record links the Veteran's current COPD diagnosis to 
his smoking, and not to the pneumonia the Veteran was treated for 
in service.  The examiner opined the Veteran had no residuals of 
pneumonia as there was no scarring of the lungs, and the Veteran 
did not have a restrictive lung disease.  There is no competent 
opinion to the contrary.  Absent a competent medical opinion 
finding any residuals of pneumonia or linking the Veteran's 
currently diagnosed COPD to service, service connection for 
pneumonia residuals must be denied.  


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral knee tricompartmental 
osteoarthritis with bilateral medial meniscus tears is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for bilateral pes planus and osteoarthritis of 
the left talonavicular joint is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Service connection for a groin disability is denied.

Service connection for pneumonia residuals is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


